3Q10 Financial and operating results for the period ended September 30, 2010 NOVEMBER 3, 2010 Unless otherwise specified, comparisons in this presentation are between 3Q10 and 3Q09. Exhibit 99.1 CNO Financial Group 2 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements.Our statements, trend analyses and other information contained in this press release relative to markets for CNO Financial’s products and trends in CNO Financial’s operations or financial results, as well as other statements, contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform
